860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marion J. RUSSELL, Jr., Petitioner-Appellant,v.L.E. DUBOIS, Warden;  United States Parole Commission,Regional Office, Atlanta, Ga.;  United StatesParole Commission, National Office,Chevy Chase, Md., Respondents-Appellees.
No. 88-5696.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1988.

DISMISSED.
Before KENNEDY, BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se petitioner appeals an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  He now moves for leave to supplement the record.  Upon review of the record and the brief submitted by petitioner, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, Marion J. Russell, filed a petition for a writ of habeas corpus in the District Court for the Eastern District of Kentucky.  As the basis of his claim to that relief, he raised multiple challenges to an order of respondent, United States Parole Commission, dated February 11, 1988, that he be required to serve at least thirty-six months of a six year sentence for multiple violations of 18 U.S.C. Sec. 2314, interstate transportation of stolen money or securities, prior to becoming eligible for release on parole.  Upon de novo review of the report and recommendation of a magistrate, however, the district court concluded that respondent had not erred in its calculation of the date on which petitioner would become entitled to release on parole.  Accordingly the district court dismissed the petition for habeas relief and petitioner subsequently filed this appeal.


3
Review of the pleadings before this court, especially the materials submitted in connection with the motion to supplement the record, discloses that it is unnecessary to address the merits of this appeal.  In particular, on June 7, 1988, respondent entered an order which, on the basis of new information, recalculated the date of petitioner's eligibility for release on parole.  Due to the existence of this new order superseding that which is the subject of this appeal, the issues raised in the petition for habeas relief are now moot.  Accordingly, the appeal is hereby dismissed.  Sixth Circuit Rule 9(b)(4).